Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 1/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0083801, hereinafter Yang).
Regarding claims 11, 12 and 15, Yang discloses a delivery system and method for a leadless pacemaker 200. A catheter device 400 includes a lumen 408 located at a distal end of the catheter (see figures 13A-13C). The leadless pacemaker 200 is configured to provide HIS bundle pacing and is located within the lumen of the catheter (figure 13A-13C and par. 0074). A first mapping electrode 242 located at the tip of the housing of the leadless pacemaker and a second mapping electrode 224 located on the housing of the leadless pacemaker at a distance from said tip are utilized to sense a mapping vector representative of cardiac activity (par. 0098 and figure 13A-13C). Telemetry circuity 588 is a communication interface “for” transmitting a communication signal containing information relating to the mapping signal vector, if so desired by a user (par. 0109). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, the leadless pacemaker has mapping electrodes as described above, is long and thin like a wire, and is received within the catheter device. Thus, the pacemaker can be considered a mapping wire as defined by the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shuros et al. (US 2019/0134412, hereinafter Shuros).
Yang, as described above, discloses the applicant’s basic invention, including sensing a mapping vector representative of cardiac activity. Yang is silent as to using mapping electrodes on the catheter device. Attention is directed to Shuros, which discloses a leadless pacemaker configured for HIS bundle stimulation, and thus is analogous art with Yang (see title). Shuros further discloses that the leadless pacemaker 106 is delivered by a catheter device 100 that includes mapping electrodes on the catheter device (par. 0063 and figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Yang to include mapping electrodes on the catheter device as taught by Shuros in order to provide better coverage for mapping and testing purposes (par. 0063). The additional electrodes also act as redundant electrodes in case the electrodes on the leadless pacemaker have poor contact with tissue and/or have a low S/N ratio.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0160801, US 10,758,724, and US 2019/0111265.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792